4/2021 DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 2, 11, and 16 in the reply filed on 09/25/2020 is acknowledged.
Applicant’s amendment of claims 1, 4, and 9 in the reply filed on 09/25/2020 is acknowledged.
Claims 1, 3-10, 12-15, and 17-20 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1, 3-10, 12-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Park et al., US 2016/0079281 discloses all limitations of claim 1 except for that “the first dielectric laver comprises a pixel defining laver having openings for defining pixels and inter-pixel portions disposed between the openings, and wherein the recesses are disposed in the inter-pixel portions of the pixel defining layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 9, Park discloses all limitations of claim 9 except for that “the first dielectric laver comprises a pixel defining laver, the pixel defining laver formed to have openings for defining pixels and inter-pixel portions disposed between the openings, and wherein forming the recesses comprises removing a portion of the inter-pixel portions of the pixel defining laver to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893